This is a companion case of the one preceding. It involves another policy for $50,000 on the life of David Rabinovitch, in which Sadie Rabinovitch and Anna Rabinovitch, the appellants, are the beneficiaries. A trial Was had before a jury as in the preceding case. In its material features the testimony was the same in this as in the other one. The jury found in favor of the defendants. Thereafter, in an adjudication by Judge DAVIS sitting as Chancellor, he decided in plaintiff's favor and ordered the policy cancelled. A final decree to this effect was entered by the court in banc.
The decree is affirmed at the cost of appellants. *Page 353